DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4-12, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: See Applicant’s Remarks dated 11/15/2021 regarding Gossweiler (US 8,271,662) and Himuro (US 2011/0109789) fail to teach the currently amended claims because Himuro does not describe that the body unit is turned off in response to a determination that a signal is received in a frequency band and information is not transmitted for a predetermined time, see page 9.  The prior art of record does not teach the claimed limitation, “…the circuitry is further configure to power off the at least one component in response to a determination that (i) the signal in the first frequency band was received, (ii) the first information was not transmitting using the first communication, and (iii) a predetermined time period has elapsed.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697